Title: To Thomas Jefferson from Samuel Quarrier, 2 February 1802
From: Quarrier, Samuel
To: Jefferson, Thomas


          
            Sir/
            City of Washington, Febuary 2d, 1802—
          
          Excuse this inovation on you by me, as it arises not from any thing voluntary on my part, but in every respect the revers—
          From your known philantrophy ime induce to request of you, A favour—My situation is truely disagreeable, and unhappy. Without friends, Without pecuniary resources, and without any prospect at present of bettering myselfe—The prospects I had in view, have vanished from the resent chang in the army department, an appointment I hoped for, is from that chang frustrated, since that ive left nothing undon I could do, to get into business in some of the department, it has proved fruitless—Under those circumstances its my wish to return to my Father, unfortunately the meanes is not in my power or gladly would I do it—From those considerations pardon me for the Liberty ime about to take, in that of the favour I aske, which causes sensations of the most unpleasant natur, When ime induced from necesety to request what delicasy does not sanction—The favour is the Loan of as much Money as will permit me to leave this place, and return to Richmond—Before I came to A resolution of addressing you on A subject of this kind, I left nothing undon, that Necesety could invent, or my imagination devise, to, not trouble you—for this eight days the subject of this Letter ive contemplated—I was in hopes some fortuouse circumstance would intervene to spare me the Necesety of addressing you in the maner I have, that circumstance has not offered—Therefore I submit myself to your consideration, benevolence, and Philantrophy—The Obligation I will return with gratitude a sence of the favour you may please to confer can never be erased from my memory—The Knowledge you have of me is but small, small as it is, with that information, and my present forlorn situation, I hope will in part appologize for this Liberty—I shall wait your answer, personally, or any othe way you may please to communicate it—
          With sentiment that breaths the strongest wishes for your prosperity and Wellfare, I am Very Respectfully
          
            Saml. Quarrier
          
        